Title: To Thomas Jefferson from Thomas Terry Davis, 20 February 1805
From: Davis, Thomas Terry
To: Jefferson, Thomas


                  
                     Sir.
                     Jeffersonville Indiana TerritoryFeby. 20th. 1805
                  
                  The nominations for the Legislative Counsil has taken place in this Territory From the County of Clark Sa Gwathmey & Colo. Clark are nominated Gwathmey is a Sensible respectable young man & lives in this place. [Colo] Clark resides in Kentucky with all his Family. From Knox their is John Rice Jones is in nomination he is a British Subject by no means friendly to the present State of politicks & has lately been charged with very ridiculous Conduct—the other man Kyrkengdol is an Honest good man. The Winter has been very hard here and the number of Wild Pigeons exceed all human calculations they are building near us & threaten the Farmers with Destruction The Element for Whole Days are dark with them.
                  I am respectfully you obt Sev.
                  
                     Tho. T Davis 
                     
                  
               